Citation Nr: 0829899	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  02-20 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to August 
1965.  

This appeal arises from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

Previously the veteran's claim for entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU) was combined with an 
earlier appeal of entitlement to service connection for a 
left knee disorder.  The RO, in a December 2007 rating 
decision, granted service connection for the left knee 
disorder.  That has resulted in there being no case or 
controversy as to that issue.  Therefore, it is moot.  
Aronson v. Brown, 7 Vet.App. 153, 155 (1994).  The only issue 
currently remaining in appellate status is entitlement to 
TDIU.  


FINDINGS OF FACT

1.  The veteran's service connected disabilities include 
residuals of a fracture of the right femur, status post total 
right knee replacement, rated as 30 percent disabling; a scar 
of the right forehead, rated as 30 percent disabling; 
degenerative arthritis of the left knee, status post total 
left knee replacement, to be rated as 30 percent disabling in 
April 2009 following a February 2008 arthroplasty; and 
residuals of a skin graft of the left thigh, rated as 10 
percent disabling.   

2.  A VA physician has stated that the veteran's knee 
disabilities render him unfit for employment.  

CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disability have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability.  Total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: Provided, that if there is only one 
such disability, this disability shall be ratable as 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  

Initially, the Board notes that the veteran does meet the 
schedular standards set out in 38 C.F.R. § 4.16(a) for a 
total rating.  (The veteran's service connected disabilities 
are set out above.)  The regulations provide that 
disabilities of both lower extremities are to be counted as 
one for the purposes of determining if the veteran meets the 
schedular requirements for TDIU.  Thus the 30 percent rating 
for both knees, meets the requirement for one disability 
rated as 40 percent disabling or more, and a combined rating 
of 70 percent.  

The evidence indicates the veteran is unemployed and has been 
receiving disability benefits from the Social Security 
Administration (SSA).  The veteran's non-service connected 
disabilities include coronary artery disease, hypertension, 
residuals of a cerebrovascular accident, gastroesophageal 
reflux disease, and gout.  

The question in this instance is whether the veteran's 
service connected disabilities alone would render him 
unemployable.  On his VA Form 21-8940, application for TDIU, 
the veteran indicates he was last employed in June 2001.  He 
had worked as an electronic technician, and completed two 
years of college.  

In August 2007, the veteran's private physician stated the 
veteran was unable to stand or walk for long periods of time 
secondary to his knee problems.  

In December 2007, the veteran told a VA examiner he had 
worked as an electrical technician for thirty years, and quit 
working in 2001.  He added that while this job had been 
mainly sedentary, he had come to experience knee pain after 
sitting for ten minutes, and had to move or changes positions 
often.  In addressing the veteran's employability, the 
examiner noted that in addition to pain, the veteran was also 
unable to walk for a prolonged period, or to lift, and 
concluded the veteran was unfit for both physical and 
sedentary employment.  The examiner added that the veteran's 
heart condition was stable and was not limiting his 
employability.  

Although a VA physician opined in 2005, that the veteran 
could perform sedentary work, this was prior to when service 
connection was granted for the veteran's left knee 
disability, and before the veteran's February 2008 left knee 
replacement.  This change in circumstances negates the 
probative value otherwise accorded that opinion, and leaves 
the greater weight of the evidence in favor of the veteran's 
claim.  Accordingly, the criteria to establish entitlement to 
TDIU benefits are considered met, and the appeal is granted.    


ORDER

A total disability rating based on individual unemployability 
due to service-connected disability is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


